Exhibit 10.2

EXECUTION VERSION

Note Purchase Agreement

MasTec, Inc.

800 S. Douglas Road, 12th Floor

Coral Gables, Florida 33134

Ladies and Gentlemen:

Each of the undersigned (each, an “Investor”) hereby confirms its agreement with
you as follows:

1. This Note Purchase Agreement (the “Agreement”) is made as of November 5, 2009
between MasTec, Inc., a Florida corporation (the “Company”), and the Investor
listed on the signature pages hereto.

2. The Company is proposing to issue and sell to certain investors (the
“Offering”) up to $100,000,000 aggregate principal amount of its senior
convertible notes due 2014 (the “Notes”), which are convertible into shares of
the Company’s common stock, par value $0.10 per share (the “Conversion Shares”
and, together with the Notes, the “Securities”). The Company reserves the right
to increase or decrease this amount. The Securities are being offered to persons
who are both institutional accredited investors within the meaning of Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”) and Qualified Institutional Buyers, or QIBs, as defined in
Rule 144A under the Securities Act, pursuant to a private placement exemption
from registration under the Securities Act.

3. The Securities shall have the terms described in the private placement
memorandum dated November 3, 2009, relating to the offering of the Securities
(as may be supplemented or updated on or prior to Closing, the “Private
Placement Memorandum”), except that the interest rate and conversion ratio for
the Notes shall be separately communicated orally or in writing by the Company
or the Placement Agents (as defined below) to the Investor. The Investor’s
agreement to purchase the Securities shall be subject to its oral acceptance of
such interest rate and conversion ratio.

4. The Company and the Investor agree that, upon the terms and subject to the
conditions set forth herein, the Investor will purchase from the Company and the
Company will issue and sell to the Investor up to the aggregate principal amount
of Notes set forth below on the Investor’s signature page for the aggregate
purchase price set forth below on such Investor’s signature page; provided that
if the Company sells and the Investor buys an aggregate principal amount of
Notes less than the number set forth below, the aggregate purchase price of such
Notes will be reduced proportionately. The Notes shall be purchased pursuant to
the Terms and Conditions for Purchase of Notes attached hereto as Annex A and
incorporated herein by reference as if fully set forth herein. The Notes
purchased by the Investor will be delivered by electronic book-entry through the
facilities of The Depository Trust Company (“DTC”), to an account specified by
the Investor set forth below and will be released by U.S. Bank National
Association (the “Trustee”), at the written request of the Company, to such
Investor at the Closing (as defined below).

 

1



--------------------------------------------------------------------------------

[Signature Pages to Follow]

 

2



--------------------------------------------------------------------------------

Aggregate Principal Amount of Notes the Investor Agrees to Purchase: $
            

Aggregate Purchase Price of such Notes: $             

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED:     Name of Investor:  

 

MASTEC, INC.,

a Florida corporation

      By:  

 

    By:  

 

Name:       Print Name:  

 

Title:       Title:  

 

      Address:  

 

     

 

      Tax ID No.:  

 

      Contact Name:  

 

      Telephone:  

 

      Email Address:  

 

 

      Wire instructions to wire funds to the Investor, in the event the Escrow
Agent is required to return the funds of the Investor held in escrow.      

 

     

 

     

 

      Name in which electronic book-entry should be made (if different):      

 

      DTC Account:  

 

 

3



--------------------------------------------------------------------------------

If you are a Registered Investment Company, as defined in Annex A to this
Agreement, please provide information relating to your Custodial Agent.

 

Name of Custodial Agent:  

 

 

Address:  

 

 

Tax ID No.:  

 

Contact Name:  

 

Telephone:  

 

Email Address:  

 

 

Wire instructions to wire funds to the Custodial Agent, in the event the Escrow
Agent is required to return the funds of the Investor held in escrow.

 

 

 

Name in which electronic book-entry should be made (if different):

 

DTC Account:  

 

 

4



--------------------------------------------------------------------------------

INSTRUCTION SHEET FOR INVESTOR

(to be read in conjunction with the entire Note Purchase Agreement)

Complete the following items in the Note Purchase Agreement:

1. Provide the information regarding the Investor requested on pages 1 and 2.
The Agreement must be executed by an individual authorized to bind the Investor.

2. If the Investor is purchasing Notes for more than one investor account, it
may either (i) complete a separate Note Purchase Agreement for each such
account, in which case a separate wire transfer (or other acceptable forms of
payment) must be made by or on behalf of such account for the Notes it will
purchase and a separate delivery of Notes will be made to each account, or
(ii) complete a single Note Purchase Agreement for all such accounts, in which
case only one wire transfer (or other acceptable forms of payment) need be made
for the Notes to be purchased for all such accounts, but all such Notes will be
delivered to a single account specified by the Investor.

3. Return the signed Note Purchase Agreement to:

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York, 10036

Attention: Kalli Cockinos

Tel: 212-761-5474

Fax: 212-404-9828

Email: kalli.cockinos@morganstanley.com

Or:

Barclays Capital Inc.

745 Seventh Avenue

New York, New York, 10017

Attention: Troy Wagner

Tel: 212-526-1535

Fax: 646-758-3157

Email: troy.wagner@barcap.com

4. Please note that all wire transfers must be sent to the account specified in
Section 3.4 below.

An executed original Note Purchase Agreement or a facsimile transmission (or
other electronic transmission) thereof must be received by 8:00 A.M. New York
time on November 5, 2009. Investors who send a facsimile transmission (or other
electronic transmission) prior to such deadline must also submit an original via
courier as soon thereafter as practicable.

 

5



--------------------------------------------------------------------------------

ANNEX A TO THE NOTE PURCHASE AGREEMENT

TERMS AND CONDITIONS FOR PURCHASE OF NOTES

1. Authorization and Sale of Notes. The Company is proposing to sell up to
$100,000,000 aggregate principal amount of the Notes. The Company reserves the
right to increase or decrease this amount.

2. Agreement to Sell and Purchase the Notes; Placement Agents.

 

  2.1. Upon the terms and subject to the conditions hereinafter set forth, at
the Closing (as defined in Section 3), the Company will sell to the Investor,
and the Investor will purchase from the Company, up to the aggregate principal
amount of Notes set forth on such Investor’s signature page hereto at the
purchase price set forth on such signature page; provided that, if the Company
sells and the Investor buys an amount of Notes less than the aggregate principal
amount set forth on the Investor’s signature page hereto, the aggregate purchase
price of such Notes will be reduced proportionately.

 

  2.2. The Company intends to enter into agreements similar to this Agreement
with certain other investors (the “Other Investors”) and expects to complete
sales of Notes to them. (The Investor and the Other Investors are hereinafter
sometimes collectively referred to as the “Investors”, and this Agreement and
the note purchase agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements”.)

 

  2.3 The Investor acknowledges that the Company intends to pay Morgan Stanley &
Co. Incorporated and Barclays Capital Inc. (the “Placement Agents”) a fee in
respect of the sale of Notes to the Investors.

3. Closings and Delivery of Notes and Funds.

 

  3.1 The completion of the purchase and sale of the Notes (the “Closing”) shall
occur on November 10, 2009 (the “Closing Date”), at the offices of the Company’s
counsel. At the Closing, (i) the Company shall cause the Trustee to deliver to
the Investor the Accepted Notes (as defined below) to the DTC account specified
by such Investor, and (ii) the aggregate purchase price for the Accepted Notes
(as defined below) shall be delivered by or on behalf of the Investor to the
Company.

 

  3.2

If the Company receives commitments from Investors to purchase at least
$75,000,000 aggregate principal amount of Notes at the price specified in the
Private Placement Memorandum, but at the Closing the Company has received less
than $75,000,000 from such Investors in settlement of their commitments, the
Company shall have the right (but not the obligation) in its sole discretion to
terminate this Agreement and the offering. If the Company accepts an Investor’s
offer to

 

Annex A-1



--------------------------------------------------------------------------------

 

buy Notes in whole or in part, the Placement Agents shall notify the Investor at
the telephone number provided

  on such Investor’s signature page hereto of the interest rate and conversion
ratio for the Notes and the principal amount of Notes (the “Accepted Notes”)
that the Company shall sell to such Investor and such Investor shall buy,
subject to its acceptance of such interest rate and conversion ratio. Payment by
an Investor for the Accepted Notes shall be made by wire transfer of immediately
available funds to the Escrow Agent, unless the Investor is a registered
investment company (a “Registered Investment Company”) under the Investment
Company Act of 1940, as amended. If U.S. Bank National Association, as the
Company’s escrow agent (the “Escrow Agent”), determines that the conditions to
the Closing (including that at least $75,000,000 have been received from
Investors in settlement of their commitments) are met, it shall deliver the
Investor’s payment to the Company, and the Company shall instruct the Trustee to
release the corresponding Accepted Notes to the DTC account specified in the
Investor’s signature page hereto. If such conditions to the Closing are not
satisfied, the Escrow Agent shall return the Investor’s funds to it, without
interest.

 

  3.3 The Company’s obligation to issue and sell Accepted Notes to any Investor
shall be subject to the following conditions, any one or more of which may be
waived by the Company: (a) completion of the purchases and sales of $75,000,000
aggregate principal amount of Notes under the Agreements with the Investors and
(b) the accuracy of the representations and warranties made by the Investors and
the fulfillment of those undertakings of the Investors to be fulfilled prior to
the Closing. The Investor’s obligation to purchase the Accepted Notes shall be
subject to the condition that the Placement Agents shall not have terminated the
Placement Agency Agreement dated November 4, 2009, between the Company and the
Placement Agents (the “Placement Agency Agreement”), pursuant to the terms
thereof.

 

  3.4 The Investor shall remit by wire transfer the amount of funds equal to the
aggregate purchase price for the Accepted Notes being purchased by such Investor
to the following account designated by the Company pursuant to the terms of that
certain Escrow Agreement (the “Escrow Agreement”) relating to the offering of
the Securities, by and between the Company and the Escrow Agent:

 

Bank Name:    U.S. Bank National Association ABA No.:    091000022 US Bank A/C:
   180121167365 A/C Name:    US Bank Trust Additional Text (required):    FFC:
135037000-MasTec Escrow    Attn: Denise 651 495-3898

 

Annex A-2



--------------------------------------------------------------------------------

Such funds shall be remitted to the Escrow Agent prior to 10.00 a.m., New York
City time, on November 10, 2009 and shall be held in escrow until the Closing
and delivered by the Escrow Agent on behalf of the Investor to the Company upon
the satisfaction, in the sole judgment of the Placement Agents, of the
conditions to the parties’ obligations under this Agreement. If the Investor
does not remit the necessary funds to purchase its Accepted Notes on or prior to
the Closing Date as specified above, the Investor shall as soon as practicable
following the Closing Date purchase such Accepted Notes from the Company as
required by this Agreement at a price per Accepted Security that shall include
accumulated and unpaid interest on the Accepted Notes from and including the
Closing Date to but excluding the date of payment, computed on the basis of a
360-day year consisting of twelve 30-day months. The Company and the Investor
agree to indemnify and hold harmless each Placement Agent and the Escrow Agent
and their respective directors, officers, employees and agents and each person
who controls such Placement Agent or Escrow Agent within the meaning the
Securities Act, and the Securities Exchange Act of 1934, as amended, against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject (including, without limitation, legal or other
expenses reasonably incurred in connection with investigating or defending the
same) (“Losses”) arising under this Section 3.4 or otherwise with respect to the
funds held in escrow pursuant hereto or arising under the Escrow Agreement,
except for Losses resulting from the willful misconduct or gross negligence of
such Placement Agent or Escrow Agent; provided however, that the Investor’s
obligations under this sentence shall relate only to Losses arising from any act
or failure to act by the Investor. Anything in this agreement to the contrary
notwithstanding, in no event shall the Placement Agents or the Escrow Agent be
liable for any special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Placement
Agents or Escrow Agent have been advised of the likelihood of such loss or
damage and regardless of the form of action.

In lieu of the procedures specified in this Section 3.4, if the Investor is a
Registered Investment Company or is purchasing Securities on behalf of a
Registered Investment Company, the Investor and its custodial agent (the
“Custodial Agent”) shall contact Kalli Cockinos, Morgan Stanley & Co.
Incorporated, Tel: 212-761-5474 or Troy Wagner, Barclays Capital Inc., Tel:
212-526-1535, prior to 3:00 p.m., New York City time, on November 4, 2009 for
alternative payment instructions.

 

  3.5

Promptly after the execution of this Agreement by the Investor and the Company,
the Investor shall direct the broker-dealer at which the account or accounts to
be credited with the Notes are maintained, which broker-dealer shall be a DTC
participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”) providing
instructions to credit such account or

 

Annex A-3



--------------------------------------------------------------------------------

 

accounts with the Notes by means of an electronic book-entry delivery. Such DWAC
shall indicate the settlement date for the deposit of the Notes, which date
shall be provided to the Investor by the Placement Agents. Simultaneously with
the delivery to the Company by the Escrow Agent of the funds held in escrow
pursuant to Section 3.4 above, the Company shall cause the Investor’s account or
accounts to be credited with the Notes pursuant to the information contained in
the DWAC.

4. Representations, Warranties and Covenants of the Company.

The Company hereby represents and warrants to, and covenants with, the Investor,
that:

 

  4.1 The Company has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement.

 

  4.2 The Company has the requisite corporate power and authority to issue and
sell the Securities. (i) The Notes have been duly authorized by the Company, and
when duly executed, authenticated, issued and delivered as provided in the
indenture (the “Indenture”) related to the Notes (assuming due authentication of
the Notes by the Trustee) and paid for as provided in this Agreement will
constitute valid and binding obligations of the Company, enforceable against it
in accordance with their terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity; (ii) the Conversion Shares have been duly
authorized by the Company and, when issued upon conversion of the Notes in
accordance with the Indenture, the Conversion Shares will be validly issued,
fully paid and nonassessable; and (iii) the Securities will conform to the
descriptions thereof in the Private Placement Memorandum.

 

  4.3 After taking into account the matters relating to the Company’s public
filings with the Securities and Exchange Commission in the Company’s Definitive
Proxy Statement on Schedule 14A and on Form 10-K, Form 10-Q and Form 8-K,
including any amendments thereto (collectively, the “Exchange Act Filings”), the
Exchange Act Filings, taken as a whole, as of the date of the Purchase
Agreements and as of the Closing Date, the Private Placement Memorandum, as of
its date, as of the date of the Purchase Agreements and as of the Closing Date,
and any amendments or supplements thereto, as of its date and as of the Closing
Date, did not and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, taken as a whole, in light of the
circumstances under which they were made, not misleading.

 

Annex A-4



--------------------------------------------------------------------------------

5. Representations, Warranties and Covenants of the Investor.

The Investor hereby represents and warrants to, and covenants with, the Company
and the Placement Agents that:

 

  5.1. (1) The Investor is (a) a QIB as defined in Rule 144A under the
Securities Act and an “institutional accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act, (b) aware that
the sale of the Securities to it is being made in reliance on a private
placement exemption from registration under the Securities Act and (c) acquiring
the Securities for its own account or for the account of a QIB who is an
institutional accredited investor.

(2) The Investor understands and agrees on behalf of itself and on behalf of any
investor account for which it is purchasing Securities, and each subsequent
holder of Securities by its acceptance thereof will be deemed to agree, that the
Securities are being offered in a transaction not involving any public offering
within the meaning of the Securities Act, that the Securities have not been and
will not be registered under the Securities Act and that (a) if it decides to
offer, resell, pledge or otherwise transfer any of the Securities, such
Securities may be offered, resold, pledged or otherwise transferred only (i) to
a person whom the seller reasonably believes is a QIB in a transaction meeting
the requirements of Rule 144A, (ii) pursuant to an exemption from the
registration requirements of the Securities Act, including the exemption
provided by Rule 144 under the Securities Act (if available), (iii) pursuant to
an effective registration statement under the Securities Act, or (iv) to the
Company, or one of its subsidiaries, in each of cases (i) through (iv) in
accordance with any applicable securities laws of any state of the United
States, and that (b) the Investor will, and each subsequent holder is required
to, notify any subsequent purchaser of the Securities from it of the resale
restrictions referred to in (a) above and will provide the Company and the
transfer agent such certificates and other information as they may reasonably
require to confirm that any transfer by such Investor of any Securities complies
with the foregoing restrictions, if applicable.

(3) The Investor understands that the Securities, unless sold in compliance with
Rule 144 under the Securities Act, will bear a legend substantially to the
following effect:

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE SECURITIES

 

Annex A-5



--------------------------------------------------------------------------------

ACT), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (II) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, INCLUDING THE EXEMPTION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), SUBJECT TO THE ISSUER’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO THIS
CLAUSE (II) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM THAT ANY SUCH EXEMPTION IS
AVAILABLE TO THE HOLDER, (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN
EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

(4) It:

(a) is able to fend for itself in the transactions contemplated by the Private
Placement Memorandum referred to herein;

(b) has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Securities; and

(c) has the ability to bear the economic risks of its prospective investment and
can afford the complete loss of such investment.

 

Annex A-6



--------------------------------------------------------------------------------

(5) The Investor has received a copy of the Private Placement Memorandum and
acknowledges that (a) it has conducted its own investigation of the Company and
the terms of the Securities and, in conducting its examination, it has not
relied on the Placement Agents or on any statements or other information
provided by the Placement Agents concerning the Company or the terms of this
offering, (b) it has had access to the Company’s Exchange Act Filings and such
financial and other information as it has deemed necessary to make its decision
to purchase the Securities, and (c) has been offered the opportunity to ask
questions of the Company and received answers thereto, as it has deemed
necessary in connection with the decision to purchase the Securities.

(6) The Investor understands that the Company, the Placement Agents and others
will rely upon the truth and accuracy of the representations, acknowledgements
and agreements contained herein and agrees that if any of the representations
and acknowledgements deemed to have been made by it by its purchase of the
Securities is no longer accurate, the Investor shall promptly notify the Company
and the Placement Agents. If the Investor is acquiring Securities as a fiduciary
or agent for one or more QIB investor accounts, it represents that it has sole
investment discretion with respect to each such account, and it has full power
to make the foregoing representations, acknowledgements and agreements on behalf
of such account.

 

  5.2. The Investor acknowledges that the Placement Agents and their directors,
officers, employees, representatives and controlling persons have no
responsibility for making any independent investigation of the information
contained in the Private Placement Memorandum and make no representation or
warranty to the Investor, express or implied, with respect to the Company or the
Securities or the accuracy, completeness or adequacy of the Private Placement
Memorandum or any publicly available information, nor shall any of the foregoing
persons be liable for any loss or damages of any kind resulting from the use of
the information contained therein or otherwise supplied to the Investor.

 

  5.3. The Investor acknowledges that no action has been or will be taken in any
jurisdiction by the Company or the Placement Agents that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities (including any filing of a
registration statement), in any jurisdiction where action for that purpose is
required. Each Investor will comply with all applicable laws and regulations in
each jurisdiction in which it purchases, offers, sells or delivers Securities or
has in its possession or distributes any offering material, in all cases at its
own expense.

 

  5.4.

The Investor has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this

 

Annex A-7



--------------------------------------------------------------------------------

 

Agreement, and this Agreement constitutes a valid, binding, and enforceable
obligation of the Investor, except as the enforceability of the Agreement may be
subject to or limited by bankruptcy, insolvency, reorganization, arrangement,
moratorium, other similar laws relating to or affecting the rights of creditors
generally.

 

  5.5 The entry into and performance of this Agreement by the Investor and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor, (ii) conflict with, or constitute a default under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or
(iii) result in the violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Investor,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.

 

  5.6. The Investor understands that nothing in the Private Placement
Memorandum, this Agreement or any other materials presented to the Investor in
connection with the purchase and sale of the Securities constitutes legal, tax
or investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities and has made its own assessment
and has satisfied itself concerning the relevant tax and other economic
considerations relevant to its investment in the Securities.

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor.

7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the domestic United
States, by first-class registered or certified mail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) otherwise by
International Federal Express or facsimile, and shall be deemed given (i) if
delivered by first-class registered or certified mail, three business days after
so mailed, (ii) if delivered by a nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electronic confirmation of receipt and shall be delivered as addressed as
follows:

 

  (a) if to the Company, to:

MasTec, Inc.

800 S. Douglas Road, 12th Floor

Coral Gables, Florida 33134

Attn: General Counsel

 

Annex A-8



--------------------------------------------------------------------------------

  (b) if to the Investor, at its address on the signature page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

8. Changes. Except as contemplated herein, this Agreement may not be modified or
amended except pursuant to an instrument in writing signed by the Company and
the Investor; provided that if such modification or amendment would affect the
rights of the Placement Agents under this Agreement, such instrument shall not
be effective unless also signed by the Placement Agents.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

11. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

12. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

13. Third Party Beneficiary. The Investor acknowledges that the Placement Agents
are third party beneficiaries entitled to rely on this Agreement and receive the
benefits of the representations, warranties and covenants made by, and the
responsibilities of, the Investor under this Agreement.

 

Annex A-9